PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Jiang, Jize et. al.
Application No. 17/154,726
Filed: 21 Jan 2021
For: TECHNIQUES FOR PHASE SHIFT REDUCTION IN A SINGLE CRYSTAL MULTIPLE OUTPUT CLOCK SYSTEM
:
:
:
:	DECISION ON REQUEST 
:                  FOR REFUND
:
:


This is a decision on the request for refund received May 16, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140 stating in part that “[t]he ePetition filed on 5/12/2022 did not auto-grant, therefore an Electronic Acknowledgment Receipt didn’t generate and isn’t available in PAIR.  $1,500 was paid for the RCE and the ePetition at the time of filing. . . Electronic Business Center instructed to request a refund and re-file the submission.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on May 12, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received.  An ePetition to Withdraw the Application from Issue was filed on May 16, 2022, along with a second petition fee.  The petition was granted on June 3, 2022.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions